 
Exhibit 10.1
 


Factory #6 of Shouguang City Haoyuan Chemical Company Limited


Party A: The Yangzi Street Office of Weifang City Binhai Economic-Technological
Development Zone (hereinafter referred to as Party A)
Legal Representative: Xilei Yuan
 
Party B: Shouguang City Haoyuan Chemical Company Limited (hereinafter referred
to as Party B)
Legal Representative: Ming Yang
 
For the Taiwan Island Ecological Culture City Project construction goes
smoothly, there is the need for the demolition of the plant and equipment
facilities on the premises of Factory #6 of Shouguang City Haoyuan Chemical Co.
Ltd within the scope of the construction project. Based on the confirmation,
from the Development Zone Evaluation Center, of the appraisal price of the
structures and facilities that need to be demolished, Party A and Party B have
entered into the agreement regarding the demolition and clean-up of such
structures and facilities affected by the construction project on the ground
premises belonging to Party B and the compensation matters as follows:
 

 
1.
Party A is responsible for the removal and disposal of the plant, buildings,
machinery and equipment, water, brine wells (see attachment for more specific
information) within the scope of construction project, Party B shall
unconditionally cooperate with party A with the dismantling and disposal
operations, and Party A shall compensate Party B with a total amount of RMB
18,529,225.67.

 
2.
Party A shall pay to Party B 60% of the total compensation amount, or RMB11,
117,535.40, within five days after the agreement is signed.

 
3.
Party A shall complete all the aforementioned demolition work within seven days
after the signing of the agreement.

 
4.
Party A shall proceed with the procedure of the handover of the land usage with
the construction unit within three business days upon completion of the
demolition, and Party B shall unconditionally cooperate with party A with the
whole process. Party A shall pay to Party B the remaining 40% of the total
compensation amount, or RMB 7,411,690.27, within five business days upon the
inspection and acceptance of the land.

 
 
 

--------------------------------------------------------------------------------

 
 

 
5.
Responsibility for breach of contract: if one party breaches the contract, then
party in breach shall pay to the other party 10% of the paid compensation
amount.

 
6.
The agreement shall become effective on the date of its execution. Other matters
not provided herein will be settled through negotiation.  If such negotiation
fails, such matters must be resolved in accordance with the law.

 
7.
This Agreement may be executed in four (4) counterparts, with one each to part A
and party B, one copy for the allocation unit, and one copy for filing purpose.



 
Party A: The Yangzi Street Office of Weifang City Binhai Economic-Technological
Development Zone (Chop)
Legal Representative (signature): Xilei Yuan (signature)


Party B: Shouguang City Haoyuan Chemical Company Limited (Chop)
Representative (signature): Naihui Miao (signature)


Date: November 25, 2016
 
 
 

--------------------------------------------------------------------------------

 
 
Demolition Compensation Assessment Schedule for Factory #6 of
Shouguang City Haoyuan Chemical Company Limited
 
 Index #
Name
The original value of fixed assets
Residue Ratio
Evaluation Value
Remarks
1
Warehouse
36,134.94
30%
10,840.48
　
2
Office
204,733.24
30%
61,419.97
　
3
Boiler Room
71,137.72
30%
21,341.32
　
4
Chemical Laboratory
71,137.72
30%
21,341.32
　
5
Sulfur Warehouse
72,269.89
30%
21,680.97
　
6
Central Control Room
94,535.81
30%
28,360.74
　
7
Accommodation
204,733.24
30%
61,419.97
　
8
Power Distribution Room
83,025.46
30%
24,907.64
　
9
Crude Salt Field
13,344,783.68
20%
2,668,956.74
　
10
Production Field
11,427,322.45
20%
2,285,464.49
　
11
Brine Reservoir
613,256.24
5%
30,662.81
　
12
Water Reservoir Pot
83,025.46
58%
48,154.77
　
13
Brine Aqueduct
16,660,241.70
15%
2,499,036.26
　
14
Brine Well
31,468,626.51
20%
6,293,725.30
　
15
Tea Water Boiler
18,869.42
6%
1,132.17
　
16
Boiler
264,171.92
6%
15,850.32
　
17
Draught Fan  and Air Duct
112,980.17
6%
6,778.81
　
18
Carburetor
125,796.15
6%
7,547.77
　
19
Sulphur-furnace
1,698,248.05
6%
101,894.88
　
20
Water Feeder
3,396,496.10
6%
203,789.77
　
21
Depositing Tank
3,773,884.56
6%
226,433.07
　
22
Water Pump
6,132.56
6%
367.95
　
23
Acid Pot
141,520.67
6%
8,491.24
　
24
Liquid chlorine cylinders
113,964.96
23%
26,211.94
　
25
Stripping Tower
8,962,975.83
20%
1,792,595.17
　
26
Absorbency
9,906,446.98
20%
1,981,289.40
　
27
Acid Pot
150,000.00
15%
22,500.00
　
28
Air Lift
30,800.00
15%
4,620.00
　
29
Ground Scales
14,100.00
19%
2,679.00
　
30
Bromine Storage Pot
311,000.00
16%
49,731.40
　
　
Total
103,462,351.43
　
18,529,225.67
　
           



 